Citation Nr: 0308460	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  94-15 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
anterior cruciate ligament reconstruction, partial medial 
meniscectomy, old patella fracture, right knee.

2.  Whether the claims of entitlement to an extraschedular 
evaluation or a total rating for compensation purposes based 
on individual unemployability should be referred to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied a higher than 10 percent evaluation for the 
veteran's right knee disability by rating decision dated in 
June 1991.  He disagreed and the rating was subsequently 
increased to 30 percent by rating decision dated in September 
1992 and made effective for the entire time on appeal (with 
the exception of a period of a temporary total rating).  
Further, in September 1992, the RO notified the veteran that 
it had denied a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  The 
veteran has also perfected an appeal of this decision.

In addition, with respect to an additional claim of 
entitlement to an earlier effective date for an increased 
rating for a right knee disability, the Board notes that the 
RO denied the claim for an earlier effective date by rating 
decision dated in December 1992.  The veteran indicated his 
disagreement by correspondence dated in March 1993.  As it 
does not appear that a statement of the case has yet been 
issued, a remand is warranted.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  

A hearing was held before a Member of the Board in November 
1993.  In October 1996 and again in January 2001, the Board 
remanded the issues for further development.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim for a higher rating and has 
notified him of the information and evidence necessary to 
substantiate his claim.

2.  The veteran's right knee disability is currently 
manifested by subjective complaints of pain, occasional 
locking, weakness, instability, and stiffness; objective 
findings of the veteran's right knee disability include full 
range of motion and pain on motion (except in the most recent 
VA examination), but no instability, effusion, or ankylosis.  
Osteoarthritis of the right knee is shown.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 30 
percent for anterior cruciate ligament reconstruction, 
partial medial meniscectomy, old patella fracture, right 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.71, 4.71a, Diagnostic Code (DC) 5257 (2002).

2.  A separate schedular evaluation of 10 percent for 
arthritis of the right knee is warranted.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.59, 4.71, 
4.71a, DC 5003-5010 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he is entitled to a 
higher rating for his right knee disability.  A rating of 30 
percent for a "severe" right knee disability is currently 
in effect.  At the hearing before the Board he reflected that 
he had a constant sharp pain around the knee, that he could 
not bear weight on the knee, and that he experienced 
grinding, locking, and limitation of motion.  He further 
maintained that he was unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected right knee disability and that a total disability 
rating for compensation purposes based on individual 
unemployability by reason of his service-connected disability 
is warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2001).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002). 

The General Counsel for VA issued a precedent opinion in July 
1997 which held that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  In August 
1998, VA General Counsel issued VAOPGCPREC 9-98.  In this 
opinion, the General Counsel, citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991), held that even if the 
claimant technically has full range of motion but the motion 
is inhibited by pain, a compensable rating for arthritis 
under DC 5003 and § 4.59 would be available.

The RO has rated the veteran's right knee disability under DC 
5257.  The Board will consider DCs 5003, 5010, 5256, 5258, 
5259, 5260, and 5261 for degenerative arthritis, knee 
ankylosis, dislocation and removal of semilunar cartilage, 
and limitation of motion.  

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is warranted for each 
major joint or groups of joints affected by limitation of 
motion, to be combined, not added under DC 5003.

Further, favorable ankylosis of the knee, in full extension 
or in slight flexion between 0 degrees and 10 degrees, 
warrants a 30 percent evaluation under DC 5256; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  

Under DC 5257, when there is impairment of the knee, 
including recurrent subluxation or lateral instability, a 10 
percent evaluation will be assigned where the disability is 
"slight," a 20 percent will be assigned for a "moderate" 
disability, and 30 percent is warranted for "severe" 
disability.  

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  

Limitations of flexion under DC 5260 are assigned a 10 
percent evaluation when flexion is limited to 45 degrees; and 
a 20 percent evaluation when flexion is limited to 30 
degrees.  A 30 percent evaluation is assigned under this code 
when flexion is limited to 15 degrees.  Limitations of 
extension under DC 5261 are assigned a 10 percent evaluation 
when extension is limited to 10 degrees; and a 20 percent 
evaluation when extension is limited to 15 degrees.  A 30 
percent evaluation is assigned under this code when extension 
is limited to 20 degrees, a 40 percent when extension is 
limited to 30 degrees, and a 50 percent when extension is 
limited to 45 degrees.

After a review of the evidence, the Board finds that the 
objective medical findings of the veteran's right knee 
disability do not warrant more than a 30 percent evaluation 
under any relevant diagnostic code for knee impairment, 
except that he is entitled to a separate compensable rating 
for arthritis.  

First, the Board notes that the recent clinical findings do 
not disclose that the veteran has ankylosis of the right 
knee.  Ankylosis is defined as stiffening or fixation of a 
joint.  For example, on the most recent VA examination the 
examiner specifically noted that there was no evidence of 
ankylosis.  This is consistent with an August 1998 VA 
examination where the range of motion of the knee was 
reported from 0-135 degrees (with 0-140 degrees as 
anatomically normal).  Therefore, the Board can find no basis 
under DC 5256 to grant the veteran a higher than 30 percent 
evaluation.  

Next, a higher than 30 percent rating is not available under 
DCs 5257 (impairment of the knee), 5258 (cartilage 
dislocation with frequent locking, pain, and effusion), 5259 
(cartilage removal), or 5260 (limitation of flexion) 
regardless of the degree of disability.  Also, while a higher 
rating could be available under DC 5261 (limitation of 
extension), the veteran's right knee extension motion has 
consistently been reported at 0 degrees (anatomically 
normal), which does not warrant more than a 30 percent 
evaluation under DC 5261.  To that end, right knee extension 
was noted to be 0 degrees in the July 2002, August 1998, and 
July 1992 VA examinations, and he had full range of motion in 
treatment records dated in May 1997, September 1993, and June 
1991, among many others.  Therefore, there is no basis for a 
higher rating under DC 5261.

Nonetheless, after reviewing the evidence on file, the Board 
finds that, in addition to the current 30 percent evaluation 
for a knee impairment based on a "severe" disability, the 
veteran is also entitled to a separate 10 percent rating for 
arthritis of the right knee with painful motion.  
Specifically, while there is no evidence of arthritis in the 
X-ray report associated with the most recent VA examination, 
an August 1998 X-rays showed mild osteoarthritic changes in 
the medial compartment of the right knee.  This finding of 
arthritis is supported by treatment records dated in May 1997 
reflecting X-ray evidence of mild arthritic changes of the 
right knee (but a normal left knee) and additional treatment 
records showing a diagnosis of arthritis of the right knee.  
Further, treatment records show on-going complaints of pain 
on motion.  As noted above, VA General Counsel has held that 
a claimant who technically had full range of motion but the 
motion was inhibited by pain may be rated separately under DC 
5003.  Accordingly, a separate evaluation is warranted for 
right knee arthritis.  The rating for arthritis is based upon 
painful, but full, range of motion.  

It is noted that in assigning this separate rating, the Board 
has contemplated the complaints of weakness and pain as 
described by the veteran.  In reaching this conclusion, the 
Board notes that VA has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  These requirements for the 
consideration of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of disability and any changes in the 
condition.  

The Board has considered these provisions, taking into 
consideration the objective findings as well as the 
subjective statements of the veteran, and finds that his 
right knee disability warrants separate ratings of 30 percent 
under DC 5257 and 10 percent under DC 5003, but no more.  The 
Board finds that the separate ratings contemplate the 
veteran's demonstrated complaints of pain and the limitation 
of motion and functional loss due to pain.  However, even 
considering the standards outlined in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and the provisions of 38 C.F.R. § 4.40 et 
seq., there is no basis on which to assign a higher rating at 
this time.

Finally, in reviewing the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for him to submit specific 
types of competent evidence that would substantiate his 
claim, and of the specific reasons for denying his claim.  By 
virtue of the information contained in the various rating 
decisions, the September 1991 and subsequent statement of the 
case, and the September 1992 supplemental statement of the 
case and subsequent statements of the case issued during the 
pendency of the appeal, the veteran and his representative 
were told that there was no evidence showing that he was 
entitled to a higher rating.  

Further, the RO also notified him of his due process rights 
under the VCAA by letter dated in February 2001 and in the 
November 2002 supplemental statement of the case.  He was 
told that VA would obtain service medical records, VA medical 
records, and records from federal agencies.  He was informed 
that VA would help him obtain private treatment records and 
any other evidence he would like to have considered.  He was 
told that he needed to provide the names, addresses, and 
dates of treatment and to tell VA of any evidence he believed 
was relevant to his claim.  In addition, the Board remanded 
the issue in October 1996 and January 2001 in order to 
associate more records with the claims file.  

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  To that 
end, it appears that all medical records identified by the 
veteran have been associated with the claims file, including 
VA outpatient clinical records, private treatment records, 
and VA examination reports.  In addition, the veteran asked 
and was provided with an opportunity to present testimony 
before the Board in 1993.  Because that Member of the Board 
subsequently retired, the veteran was offered another hearing 
but declined.  Moreover, the veteran recently underwent a VA 
examination expressly for the purpose of addressing the claim 
on appeal.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.

As such, the Board finds that the record as it stands is 
sufficient to decide the claim and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

The claim for entitlement to a rating in excess of 30 percent 
for anterior cruciate ligament reconstruction, partial medial 
meniscectomy, old patella fracture, right knee, is denied.

A separate 10 percent evaluation for arthritis of the right 
knee is granted, subject to the law and regulations governing 
the payment of monetary benefits.


REMAND

In view of the foregoing, the Board finds that issue of 
entitlement to a total rating for compensation purposes based 
on individual unemployability must be remanded to the RO for 
readjudication.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b) (2002).  

The RO must readjudicate this matter in light of the Board's 
decision establishing service connection and a separate 10 
percent rating for arthritis of the right knee.  In this 
case, the veteran has argued that he can no longer do the 
standing and walking required to obtain employment.  The 
April 2000 supplemental statement of the case included the 
provisions of 38 C.F.R. § 3.321(b) without discussing them.  
A statement of the case must contain "[a] citation to the 
pertinent laws and regulations and a discussion of how such 
laws and regulations affect the agency's decision."  
38 U.S.C.A. § 7105(d)(1)(B) (West 2002) (emphasis added).  
Inasmuch as the record reflects that the service-connected 
right knee disability has had an impact on the veteran's 
employability, the RO should in the first instance make the 
requisite findings and provide reasons or bases on the issue 
of whether referral for extraschedular consideration, under 
38 C.F.R. §§ 3.321(b) and 4.16(b), is indicated.

With respect to the remaining issue of an earlier effective 
date for an increased rating, as indicated in the 
Introduction, the veteran filed a timely notice of 
disagreement to the December 1992 rating decision denying an 
earlier effective date but the RO has not yet issued a 
statement of the case (SOC) with respect to that claim.  The 
Veterans Claims Court has directed that where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO has not yet issued an SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

Moreover, while the case is on remand status, the veteran is 
free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act and the 
implementing regulations are fully 
complied with and satisfied. 

2.  The RO should readjudicate the 
veteran's claims for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) and 
for a total rating for compensation 
purposes based on individual 
unemployability under 38 C.F.R. § 
4.16(b).  If the decision remains adverse 
to the veteran, the RO should issue a 
supplemental statement of the case as to 
these matters which includes a full 
statement as to the veteran's service-
connected disabilities, employment 
history, educational and vocational 
attainment and all other factors having a 
bearing on the issues.

3.  The RO should issue a statement of 
the case on the issue of an earlier 
effective date to the veteran and his 
representative. 

4.  The veteran is informed that the 
issue of an earlier effective date will 
be returned to the Board following the 
issuance of the statement of the case 
only if it is perfected by the filing of 
a timely and adequate substantive appeal.

If a timely substantive appeal is filed as to the issue, the 
case should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
claim.  No action is required of the veteran until he is 
notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________
	Gary L. Gick
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


